DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2018/0122701) in view of Hashemi et al (US Publication No. 2021/0217846).


    PNG
    media_image1.png
    244
    521
    media_image1.png
    Greyscale


Regarding claim 13, Li discloses a transistor comprising: a first source/drain region Fig 12, 122; a second source/drain region Fig 12, 122; and a gate between the first source/drain region and the second source/drain region Fig 12, the gate comprising: a gate dielectric Fig 12, 330; and a gate electrode over the gate dielectric Fig 12, the gate electrode comprising: a first conductive material Fig 12, 340; a first p-type work function tuning metal Fig 12, 350;over the first conductive material Fig 12, 340, the first p-type work function tuning metal Fig 12, 350 comprising silicon or aluminum ¶0082; an n-type work function tuning metal Fig 12, 360 over the first p-type work function tuning metal Fig 12, 350; and a fill metal over the n-type work function tuning metal Fig 12, 380. Li discloses all the limitations except for the material used for the tuning metal. Whereas Hashemi discloses a p type work function tuning metal comprising aluminum ¶0033. Li and Hashemi are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material of the work function and incorporate the teachings of Hashemi since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 16, Li discloses wherein the first conductive material comprises titanium nitride, and wherein the first p-type work function tuning metal comprises titanium nitride ¶0080, 0083.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2018/0122701) and Hashemi et al (US Publication No. 2021/0217846) in view of Besser et al (US Patent No. 6,773,978).
	Regarding claim 14, Li discloses all the limitations except for the material used for the work function. Whereas Besser discloses wherein the work function tuning metal comprises Si"Oy or AhXOy (Column 3, lines 30-40). Li and Besser are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material of the work function and incorporate the teachings of Besser since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Allowable Subject Matter
Claims 1-12, 17-20 are  allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration of Applicant’s response filed on April 21, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “after doping the first work function tuning layer performing a first treatment process to simultaneously etch the first region of the first conductive layer and a second region of the first work function tuning layer, wherein the first treatment process etches the first conductive layer at a greater rate than the first work function tuning layer”, as recited in independent claim 1 and “the first conductive material being thinner than the second conductive material, wherein the second conductive material comprises the first metal element, and wherein the first conductive material has a higher concentration of aluminum or silicon than the second conductive material; a first p-type work function tuning metal contacting the second conductive material, first p-type work function tuning metal comprising silicon or aluminum; a second n-type work function tuning metal contacting the first p-type work function tuning metal; and a second fill material over the second n-type work function tuning metal”, as recited in independent claim 17.
Claims 2-12, 18-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811